Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Interpretation
Claim 1 is being interpreted as a transgenic non-human stem cell line or living organism that has nuclei labeled with a fusion protein comprising a fluorescent protein fused to a “chromatin-associated protein”. The stem cell line/organism is capable of identifying nuclear and chromosomal anomalies in response to exposure to genotoxic compounds. The phrase “including micronuclei” is equivalent to “for example” or “such as” micronuclei.
Claim Objections
The claim set requires significant clarification. Please do so to expedite prosecution. For example, the structure of claim 1 should be set forth first followed by the function (see claim interpretation), and the phrase “(non-human)” and “including micronuclei” should not be parenthetical in nature. The phrase “transgenic” infers a structural limitation that is a genetic modification; however, the claim fails to set for the structure of the genetic modification. The phrase “which allows the identification…” is a functional limitation of the cell line/organism and can be written more clearly as a capability, i.e. ---capable of identifying…---. It is unclear how a transgenic organism has a “cell lineage” in claim 1, such as a germ cell or erythroid cell in claim 11; if applicants are attempting to indicate the transgene is only expressed in germ cells or erythroid cells or only the nuclei of germ cells or erythroid cells are labelled with the fusion 
Please address this objection when filing the response to this restriction requirement in order to expedite prosecution. 
Election/Restriction

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a transgenic non-human stem cell line or living organism, and a method of using the cell line or organism.
Group II, claim(s) 23, 24, drawn to a kit comprising a transgenic non-human stem cell line and a “special coated” culture plate “pre-cultured with the stem cell line for a couple of days”, lyophilized cell culture media “to be rehydrated [ ] in different concentrations of the test compounds”.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The transgenic non-human stem cell line in claim 23 and 24 does not have the same structures and functions listed in claim 1. The “special 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632